As filed with the Securities and Exchange Commission onSeptember 6, 2016 Securities Act File No. 333- Investment Company Act File No. 811-21652 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 TRegistration Statement under the Securities Act of 1933 oPre-Effective Amendment No. o Post-Effective Amendment No. and/or T Registration Statement under the Investment Company Act of 1940 T Amendment No. 24 FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND (Exact Name of Registrant as Specified in Charter) 227 West Monroe Street Chicago, Illinois 60606 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (312) 827-0100 Amy J. Lee Guggenheim Funds Investment Advisors, LLC 227 West Monroe Street Chicago, Illinois 60606 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Kevin T. Hardy, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker Drive Chicago, Illinois 60606 Approximate date of proposed public offering: From time to time after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box S It is proposed that this filing will become effective (check appropriate box): £When declared effective pursuant to section 8(c). If appropriate, check the following box: £
